NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                        JUN 1 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

DELIA DOLORES AGUIRRE OCHOA,                    No.    15-71520

                Petitioner,                     Agency No. A095-875-226

 v.
                                                MEMORANDUM*
JEFFERSON B. SESSIONS III, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                      Argued and Submitted March 12, 2018
                           San Francisco, California

Before: McKEOWN and BEA, Circuit Judges, and BENITEZ,** District Judge.

      Petitioner Delia Dolores Aguirre Ochoa (“Ochoa”), a native and citizen of

Mexico, seeks review of an order of the Board of Immigration Appeals (“BIA”)

dismissing her claims for asylum, withholding of removal, and protection under the

Convention Against Torture (“CAT”). The BIA agreed with the immigration


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
            The Honorable Roger T. Benitez, United States District Judge for the
Southern District of California, sitting by designation.
judge (“IJ”) that Ochoa failed to establish a well-founded fear of persecution

because: (1) she failed to prove that the Mexican government is unwilling and

unable to protect her; and (2) in any event, she was able to relocate safely and

reasonably inside Mexico. We have jurisdiction under 8 U.S.C. §1252(a)(1), and

we deny the petition.

       We uphold an IJ’s ruling unless “any reasonable adjudicator would be

compelled to conclude to the contrary based on evidence in the record.” Bringas-

Rodriguez v. Sessions, 850 F.3d 1051, 1059 (9th Cir. 2017) (internal quotations

marks omitted). Here, the IJ supported each of his determinations with substantial

evidence.

      First, the evidence in the record does not compel the conclusion that the

Mexican government is unwilling and unable to protect Ochoa from the drug

cartels. As the IJ pointed out, the Mexican government has instituted a series of

measures to combat corruption and organized crime. These measures alone

demonstrate the willingness of the Mexican government to protect its citizens from

harms caused by the cartels. Thus, substantial evidence supported the IJ’s first

determination.

      Second, the evidence in the record does not compel the conclusion that

Ochoa cannot safely and reasonably relocate within Mexico. She has not suffered

any past persecution: She was not harmed or threatened when she lived in Mexico



                                          2                                      15-71520
in 2012. Nor have any of her family members been harmed while living in

Mexico. Thus, substantial evidence also supported the IJ’s second determination.

      For these reasons, the IJ concluded that Ochoa did not demonstrate an

objectively reasonable fear of future persecution or torture. We agree.

      PETITION DENIED.




                                         3                                    15-71520